Citation Nr: 1531583	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-28 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether a reduction in the amount of unreimbursed medical expenses from $10,832 to $2,174 for calendar year 2008 and from $3,964 to $1,156 for calendar year 2009 considered to reduce countable income was proper.


WITNESSES AT HEARING ON APPEAL

The appellant and her son


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

In March 2015, the appellant and her son testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  During the hearing, the appellant's son indicated that the appellant had additional evidence to submit to support her claim.  The record was held open for 60 days following the hearing for the submission of new evidence, which was received in May 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.

The issue of entitlement to a waiver of overpayment has been raised by the record in June 2011 and October 2012 statements and during the March 2015 hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A December 2009 letter from the Pension Center that reportedly requested the appellant to send provider proof for expenses reported as unreimbursed medical expenses for calendar years 2008 and 2009 has not been associated with the claims file. 

2.  In September 2010, the Pension Center informed the appellant that it was proposing a reduction in her pension benefits due to a failure to provide provider proof for expenses reported as 2008 and 2009 unreimbursed medical expenses.  The appellant did not respond to this letter.

3.  In November 2010, the Pension Center reduced the appellant's pension benefits due to a failure to provide provider proof for expenses reported as 2008 and 2009 unreimbursed medical expenses.  The appellant appealed this decision.

4.  In May 2015, the appellant submitted provider proof for expenses reported as 2008 and 2009 unreimbursed medical expenses.


CONCLUSION OF LAW

Reduction of VA death pension benefits due to a failure to provide provider proof of reported unreimbursed medical expenses for calendar years 2008 to 2009 was improper.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.23, 3.105, 3.271, 3.272, 3.273, 3.660 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Basic entitlement to a death pension award exists if, among other things, the surviving spouse's income is not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 as changed periodically and reported in the Federal Register.  See 38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.3(b)(4), 3.23(a), (b), (d)(5) (2014).  The MAPR is reduced by the amount of the countable annual income of the surviving spouse.  See 38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23(b) (2014). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12 month annualization period in which received, except for listed exclusions.  See 38 U.S.C.A. § 1503(a) (West 2014); 38 C.F.R. § 3.271(a) (2014).  Social Security Administration income is not specifically excluded under 38 C.F.R. § 3.272.  Medical expenses are among the types of income specifically excluded from countable income for VA pension purposes.  See 38 C.F.R. § 3.272 (2014).  The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

Unreimbursed medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  See 38 C.F.R. § 3.272(g)(1)(iii) (2014).

Regarding reductions warranted by information received regarding income, "a proposal for the reduction or discontinuance will be prepared setting forth all material facts and reasons [and] [t]he beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that the benefits should be continued at their present level."  38 C.F.R. § 3.105(h) (2014).   

In March 2010, the appellant submitted a VA Form 21-8416, Medical Expense Report, for calendar year 2009.  

In September 2010, the Milwaukee Pension Center informed the appellant that it proposed to reduce her monthly pension benefits, resulting in an overpayment of the benefits paid to her for calendar years 2008 and 2009.  The Pension Center noted that, in December 2009, it had requested that the appellant submit provider proof for specific items that she reported as 2008 and 2009 unreimbursed medical expenses in the amount of $10,832 for 2008 and $3,964 for 2009.  The Pension Center noted that it was able to validate provider proof for $2,174 of the $10,832 reported for 2008 and $1,156 of the $3,964 for 2009; however, the Pension Center requested that the appellant provide statements from all of the providers listed showing the date that she paid for her reported medical expenses in the total amounts of $8,658 for 2008 and $1,017 for 2009.  The Pension Center indicated that provider proof could be in the form of a receipted bill, statement on the provider's letterhead, computer summary, or other document showing the following information: (1) the amount paid, (2) the date payment was made, (3) the purpose of the payment (the nature of the product or services provided), (4) the name of the person to or for whom the product or service was provided, and (5) identification of the provider to whom the payment was made.  The appellant was informed that her payments would continue at the pre-reduction rate for 60 days following the date of the notice to provide her time to submit evidence to show that the proposed action should not be taken.  She was advised that if she continued to accept payments at the pre-reduction rate for the following 60 days, and then the proposed adjustment was made, she would have to repay all or a part of the benefits that she received during the 60 days.  

In November 2010 correspondence, the Pension Center notified the appellant that it received her March 2010 Medical Expense Report for calendar year 2009.  The Pension Center indicated that the appellant did not submit provider proof of the expenses or 2008 expenses in response to the Pension Center's December 2009 letter.  The Pension Center indicated that it was able to validate provider proof for $2,174 of the $10,832 reported for 2008 and $1,156 of the $3,964 reported for 2009; however, it was unable to validate the balance for both years.  The Pension Center noted that it provided the appellant 60 days from the date of its September 2010 letter to respond to its proposal to reduce her benefits.  It also noted that the appellant did not respond to that letter; therefore, it took the proposed action and reduced the appellant's monthly benefit payments.  The Pension Center informed the appellant that the adjustment resulted in an overpayment of benefits paid to her.  The appellant was informed that she could submit paid, unreimbursed medical expenses or amended income information at any time to reduce or eliminate an overpayment.  The appellant was also notified that she must submit evidence of changes in income and/or paid unreimbursed medical expenses for the period from January 1, 2009 through December 31, 2009 before January 1, 2011 to protect her entitlement to potential increased benefits effective from the earliest date possible.

The appellant disagreed with the decision in April 2011 and perfected the appeal via a VA Form 9 dated in October 2012.  She contended that she never received the December 2009 and September 2010 letters from the Pension Center.  

In reviewing the claims file, the Board notes that the December 2009 correspondence referenced in the Pension Center's September 2010 letter has not been associated with the record.  The September 2010 and November 2010 letters are associated with the claims file and they are both addressed to the appellant's recorded address of record at that time, in [redacted], Mississippi.

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U. S. 1, 14-15, 47 S. Ct. 1 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The statement of a claimant, standing alone, is not the type of clear evidence to the contrary which is sufficient to rebut the presumption of regularity in the administrative process.  Mason v. Brown, 8 Vet. App. 44, 55 (1995); Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) (noting that "Government officials are presumed to carry out their duties in good faith and proof to the contrary must be almost irrefutable to overcome that presumption.").  

In this case, the Board finds that the record contains clear evidence to rebut the presumption of regularity regarding the December 2009 letter.  The December 2009 letter referenced in the September 2010 correspondence has not been associated with the record.  The record does not, however, contain clear evidence to the contrary to rebut the presumption of regularity for the September 2010 correspondence proposing to reduce the appellant's benefits.  The appellant was in receipt of the November 2010 letter with the same address listed on the September 2010 letter.  The Board must legally presume that, if the appellant received the November 2010 letter, postal authorities would also have delivered the September 2010 letter to the appellant's address.

Thus, although subsequent letters provided the required notice, it isn't clear that the appellant received the initial notice that laid out the request for more information.  Furthermore, in May 2015, the appellant submitted provider proof of unreimbursed medical expenses from 2008 and 2009.  Specifically, she submitted copies of 2008 bank statements, 2008 credit card statements, 2008 prescription profiles; and an amended VA Form 21-8416, Medical Expense Report, for 2009 with 2009 receipts, 2009 Social Security Administration (SSA) forms, 2009 credit card statements, 2009 bank statements, and a copy of a personal check.

Following the submission of the additional evidence in May 2015, and the lack of initial notice, the Board finds that a reduction in the amount of unreimbursed medical expenses from $10,832 to $2,174 for calendar year 2008 and from $3,964 to $1,156 for calendar year 2009 was improper.  



ORDER

The reduction in the amount of unreimbursed medical expenses from $10,832 to $2,174 for calendar year 2008 and from $3,964 to $1,156 for calendar year 2009 was improper.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


